UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
BOCAR DEME, Case No. l:19-cv-106
Petitioner,
Barrett, J.
vs. Litkovitz, M.J.
SECRETARY, DEPARTMENT. REPORT AND
OF HOMELAND SECURITY, RECOMMENDATION

Respondent.

This habeas corpus action brought pro se pursuant to 28 U.S.C. § 2241 is before the
Court on the petition (Doc. l) and respondent’s return of writ (Doc. 5), to which petitioner has
not responded. For the reasons stated below, it is recommended that the petition be denied

On February ll, 2019, petitioner filed a petition f`or habeas corpus challenging his
continued detention by the United States Irnmigration and Customs Enforcement Agency (ICE)
pursuant to a final order of removal. (See Doc. l at PageID 3). Petitioner was taken into ICE
custody on or about December 21, 2018. Petitioner argues that his continued detention is
unlawful because he has been detained for more than six months with no significant likelihood of
his actual removal, in violation of Zadvydas v. Davz`s, 553 U.S. 678 (2001).] For relief, petitioner
seeks immediate release from custody. (Id. at PageID 4).

On March 25, 2019, respondent filed a return of writ in response to the petition. (Doc. 5).
According to respondent, petitioner has been released from ICE custody pursuant to an Order of
Supervision. ln support of the motion, respondent includes the Declaration of Jason Edmister an
ICE Deportation Officer. Edmister attests that on March 19, 2019 petitioner Was released from

ICE custody pending his removal. (Doc. 5, Ex. l, Edrnister Decl. at PageID 30). The Release

 

1 In Zadvydas, the Supreme Court held that indefinite detention of an alien who has been ordered removed was not
authorized by 8 U.S.C. § lZ?>l(a) and created a presumptive rule that after six months of custody an alien should be
released if there is “good reason to believe there is no significant likelihood of removal in the reasonably foreseeable

future.” Zadvydas, 533 U.S. at 701.

Notification and Order of Supervision is attached to the Declaration. (See id. at PageID 32-34).
In light of petitioner’s release from custody, respondent contends that the petition should be
dismissed as moot.

Article III, § 2 of the United States Constitution limits the federal judicial power to the
adjudication of cases and controversies In the context of a habeas corpus petition, a district
court generally lacks jurisdiction over the petition if the petitioner is not in government custody.
Therefore, except in limited circumstances not applicable to the case-at-hand,2 a petitioner’s
release from custody generally moots a habeas petition. See Lane v. Wz`llz`ams, 455 U.S. 624,
631-32 (1982).

Petitioner does not challenge his removal order in this case. He instead contests his
indefinite detention pending removal (See Doc. l). In these circumstances, petitioner’s March
l9, 2019 release pending removal renders this action moot and deprives the Court of jurisdiction
See Felr'x v. Bureau of lmmigration and Customs Enforcemem, No. 3:05-cv-2211, 2007 WL
951452, at *l (M.D. Pa. Mar. 27, 2007) (“When an alien subject to removal challenges only his
detention pending removal, his release pending removal, whether or not conditional, entails no
collateral consequences It renders the petition moot because he has received all the relief he
sought and would have been entitled to.”); see also Kahn v. Attorney General, Case Nos. 1:15-
cv-2014, l:lo-cv-SS, at *2 (N.D. Ohio May 17, 2016) (“As Petitioner has received his requested
relief by being released from custody on an order of supervision, there is no longer an active case
or controversy.”) (Report and Recommendation), adopted, 2016 WL 4009885 (N.D. Ohio June
25, 2016); Wi'llz'x v. Holder, No. l:l l-cv-894, 2012 WL 463830, at *l (W.D. Mich. Jan 24, 2012)

(finding habeas petition moot Where petitioner seeking release pending removal is released

 

2 Petitioner has not alleged nor is the undersigned aware of any basis to find that petitioner will suffer future
collateral consequences as a result of the detention or that the case is “capable of repetition, yet evading review.”
See Spencer v. Kemna', 523 U.S. l, 7¢8, 1‘7-18 (1998).

pursuant to an order of supervision) (Report and Recornmendation), adopted, 2012 WL 463 825
(W.D. Mich. Feb. 13, 2012). Therefore, because petitioner has been released and has obtained
the relief requested in the petition, the undersigned recommends that the petition (Doc. l) be
DENIED as moot.

IT IS SO RECOMMENDED.

sits MM/ z éé_a/L,Z§M
Karen L. Litkovitz

United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

BOCAR DEME, Case No. 1:19~cv-106

Petitioner,

Barrett, J.

vs. Litkovitz, M.J.
SECRETARY, DEPARTMENT.
OF HOMELAND SECURITY,

Respondent.

NOTICE

Pursuant to Fed, R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party‘s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985),‘ United States v. Walters, 638 F.2d 947 (6th Cir. l98l).

